OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS




Hoeorrhle Herry ILeO%‘uhelrnen
S*t8 Basrd of Control
henin,   T8ufa
Door sir1




                                            9, 19&l, askfda
                                            lowleg pueatiaer
                                        h Lo&nlatura,   Roau-




                           a   0h0rirr or Ony ooene\f1e
                         th8 arr1eor reorillng mm0 aall
                        o ountoby the porroe named there-
                     desi$netod tW   ‘end plaoo shal.2hnto
                     urn of 6aib onrruit betom t&o Cbuetr
,